DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 4 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a stator segment of a stator of a dynamoelectric machine as recited by independent claim 4, comprising:
slotted laminations arranged in spaced-apart relation axially behind one another to thereby form substantially axially extending first slots, said laminations having each an outer boundary side formed to exhibit a second slot which is open in parallel relation to the first slots; 
coils arranged in the first and second slots such that two coil sides of different coils are arranged in a corresponding one of the first slots and one coil side of a corresponding one of the coils is arranged in the second slot; 
spacers provided in an axial direction downstream of a predeterminable number of laminations so as to establish two or more partial laminated cores of the stator segment, when viewed in the axial direction; and 
amagnetic fasteners in the form of cable ties to fix the coil sides of the coils in the second slots on the stator segment, said amagnetic cable ties being arranged in a region of the axially spaced-apart laminations and having each at least one section guided about a corresponding one of the spacers.

With respect to claim 5 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a stator as recited by independent claim 5, comprising:
stator segments, each said stator segment including slotted laminations arranged in spaced-apart relation axially behind one another to thereby form substantially axially extending first slots, said laminations having each an outer boundary side formed to exhibit a second slot which is open in parallel relation to the first slots, coils arranged in the first and second slots such that two coil sides of different coils are arranged in a corresponding one of the first slots and one coil side of a corresponding one of the coils is arranged in the second slot, spacers provided in an axial direction downstream of a predeterminable number of laminations so as to establish two or more partial laminated cores of the stator segment, when viewed in the axial direction, and amagnetic fasteners in the form of cable ties to fix the coil sides of the coils in the second slots on the stator segment, said amagnetic cable ties being arranged in a region of the axially spaced-apart laminations and having each at least one section guided about a corresponding one of the spacers, 
wherein the open second slots of two stator segments which face one another are only provided with a coil limb of one stator segment or two coil limbs of different but adjacent stator segments.

With respect to claim 6 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a dynamoelectric machine as recited by independent claim 6, comprising:
a stator including stator segments, each said stator segment including slotted laminations arranged in spaced-apart relation axially behind one another to thereby form substantially axially extending first slots, said laminations having each an outer boundary side formed to exhibit a second slot which is open in parallel relation to the first slots, coils arranged in the first and second slots such that two coil sides of different coils are arranged in a corresponding one of the first slots and one coil side of a corresponding one of the coils is arranged in the second slot, spacers provided in an axial direction downstream of a predeterminable number of laminations so as to establish two or more partial laminated cores of the stator segment, when viewed in the axial direction, and amagnetic fasteners in the form of cable ties to fix the coil sides of the coils in the second slots on the stator segment, said amagnetic cable ties being arranged in a region of the axially spaced-apart laminations and having each at least one section guided about a corresponding one of the spacers, wherein the open second slots of two stator segments which face one another are only provided with a coil limb of one stator segment or two coil limbs of different but adjacent stator segments; and 
a cooling system configured to convey cooling air into a gap between the partial laminated cores.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Charles Reid Jr./Primary Examiner, Art Unit 2832